Citation Nr: 0014053	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right foot pes planus 
claimed as arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1972 to 
August 1974.  

This appeal arose from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO, in pertinent part, denied 
the veteran's claim of entitlement to service connection for 
right foot pes planus, claimed as arthritis.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

As is specified in more detail below the claim is found to be 
well grounded but, as further development is required, the 
matter is addressed in the remand portion of this decision.  

The veteran also filed an appeal on the issue of entitlement 
to service connection for a right knee medial meniscus tear, 
but in July 1999 that claim was granted by the RO.  Therefore 
the claim is resolved and removed from appellate review.  


FINDING OF FACT

The claim of entitlement to service connection for right foot 
pes planus, claimed as arthritis, is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for right foot 
pes planus, claimed as arthritis is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records showed no treatment of pes planus, 
metatarsalgia, a metatarsal fracture, plantar fasciitis or 
degenerative arthritis of the foot or toes.  At the time of 
his discharge medical examination the veteran reported a 
history of foot trouble but only specified tinea pedis, a 
foot fungus.  The veteran's feet were described as normal in 
the examination report.  

A VA examination was conducted in August 1997.  The veteran 
reported a history of pes planus and right foot pain, which 
he attributed to instability of his right knee.  The examiner 
stated that the temporal correspondence of the two appeared 
consistent with that idea.  On examination pes planus was 
noted.  

The examiner stated that pain in the right foot was in part 
the consequence of pes planus, but was in part a consequence 
of persistent knee instability with referred pain to the 
right foot.  

In an amendment to the report the examiner stated that the 
right foot pain was "a compensatory (medical) for the 
[right] knee pain."  

VA treatment records from 1997 and 1998 note diagnoses of pes 
planus, metatarsalgia and plantar fasciitis.  A fracture of 
the fifth metatarsal of the right foot was also identified.  

In March 1997 the veteran reported foot pain for about six 
months.  He also reported a fracture of the right fifth 
metatarsal in 1990.  In a May 1997 record the veteran was 
noted to have reported a history of right foot pain for 27 
years.  He also reported a fracture of the right fifth 
metatarsal in 1991.  

In a physical therapy consultation from November 1997 the 
veteran reported that foot pain started in 1985 without 
cause.  

December 1997 and December 1998 x-rays noted a healing or 
healed fracture of the right fifth metatarsal.  May 1999 x-
rays showed a posttraumatic deformity of the distal shaft of 
the fifth metatarsal that was unchanged since 1997.  This x-
ray also identified mild degenerative osteoarthritis of the 
first metatarsophalangeal joint and flattening of the arch of 
the right foot.  

The veteran testified in July 1999.  The testimony was 
primarily about his knee.  He did testify that he had not 
worked full time for about 10 years because of knee and foot 
pain.  He also testified at the time that he had recently 
filed a disability claim with the Social Security 
Administration.  At the beginning of his hearing testimony he 
reiterated his claim was that his right foot condition was 
secondary to his right knee.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  See 
also e.g. Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000)(the burden of establishing well groundedness is low).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995);  Hensley supra.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  

The veteran has submitted lay and medical evidence of foot 
pain and medical records showing several diagnoses.  The 
record also contains a medical opinion from a VA medical 
examiner that the veteran's foot pain is, in part, 
attributable to his service-connected knee disability.  
Treating the evidence is presumptively credible and viewing 
it in the light most favorable to the veteran this is 
sufficient to well ground his claim.  38 C.F.R. § 3.310;  
Allen, 7 Vet. App. 439, 448.  


ORDER

The veteran having submitted a well-grounded claim of 
entitlement to service connection for right foot pes planus, 
claimed as arthritis, the appeal is granted to this extent 
only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

While the clear import of the September 1997 VA examiner's 
opinion is that the veteran's knee disability (now service 
connected) contributes to his right foot pain, the Board is 
of the opinion that further development is warranted prior to 
a final decision in this matter.  

Specifically the veteran reported that he had a foot fracture 
in 1990 or 1991 and treatment of right foot pain dating to 
1985.  No records of any treatment of the right foot during 
this time frame exist in the claims folder but would appear 
to be highly relevant to a determination on current diagnosis 
and etiology.  He also made reference at his hearing to 
ongoing medical treatment and a disability claim through the 
Social Security Administration.  These records could also be 
pertinent to the issue on appeal.  




The VA examiner who examined the veteran in 1997 does not 
appear to have had access to complete treatment records.  
Therefore in the opinion of the Board he should be given an 
opportunity to offer additional input on the issue on appeal 
with consideration of any additional obtainable reports.  
Moreover, the opinions that were offered in connection with 
the 1997 examination require some clarification.  

First and foremost, it is unclear whether the examiner's 
opinion is only that the veteran has some pain referred to 
his foot due to his knee disability or whether his opinion is 
that the knee disorder has actually aggravated or worsened a 
specific nonservice connected disorder such as pes planus, 
thereby causing additional pain.  The examiner's statement in 
his supplemental examination report that "The [right] foot 
pain is a compensatory [medical] for the [right] knee pain" 
appears to have been intended to clarify his prior opinion 
but is also unclear.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue on 
appeal pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the records relied upon concerning 
that claim.  If records pertaining to 
such claim are not available, that fact 
should be entered in the claims file.

4.  The RO should request a supplemental 
report by the VA examiner who conducted 
the August 1997 examination - if that 
examiner is available - for the purpose 
of clarification of the opinions provided 
in that examination and in the 
supplemental report dated in September 
1997.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of his report, and the 
examiner must annotate the claims file in 
this regard.  The examiner is requested 
to review the medical evidence and offer 
an opinion as to whether the now service 
connected disability of the right knee 
has proximately caused, or alternatively, 
aggravated or worsened any of the 
diagnosed disabilities affecting the 
veteran's right foot.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

If the examiner who provided the August 
1997 opinion is not available, the RO 
should arrange for a repeat VA 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
specialist to ascertain the etiology of 
any right foot disorder and whether such 
disorder is causally related to the 
service-connected meniscal tear of the 
right knee.  Any further indicated 
special studies should be conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the claims file in this regard.  

The examiner is requested to review the 
medical evidence and offer an opinion as 
to whether the now service connected 
disability of the knee has proximately 
caused or aggravated/worsened any of the 
diagnosed disabilities affecting the 
veteran's right foot.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for right foot pes planus, 
claimed as arthritis with consideration 
of all applicable laws and regulations.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

